NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 14a0326n.06

                                            No. 13-2606

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                                                                   FILED
                                                                                 Apr 25, 2014
UNITED STATES OF AMERICA,                                )                DEBORAH S. HUNT, Clerk
                                                         )
       Plaintiff-Appellee,                               )
                                                         )   ON APPEAL FROM THE UNITED
v.                                                       )   STATES DISTRICT COURT FOR
                                                         )   THE EASTERN DISTRICT OF
DEIDRA LUCAS,                                            )   MICHIGAN
                                                         )
       Defendant-Appellant.                              )


       BEFORE: MERRITT, COOK, and DONALD, Circuit Judges.


       PER CURIAM. Deidra Lucas, a federal prisoner, appeals the sentence imposed for

violating the terms of her supervised release.

       On February 11, 2011, Lucas pleaded guilty to a charge of embezzlement. She was

sentenced to one day of imprisonment and three years of supervised release, which she violated

by committing new violations of state law. In September 2012, Ohio law enforcement stopped

Lucas for a traffic offense and discovered that her passenger was carrying quantities of both

Xanax and heroin. Lucas pleaded guilty in an Ohio state court to two charges of permitting drug

use, and served ninety days of imprisonment.

       The sentencing guideline range in this case was three to nine months. After hearing

argument from both parties, the district court imposed a sentence of four months of

imprisonment. Lucas argues that her sentence is procedurally and substantively unreasonable

because the district court failed to consider the relevant sentencing factors.
No. 13-2606
United States v. Lucas

       We review a criminal sentence for reasonableness; a sentence within the guideline range

is entitled to a presumption of reasonableness. See United States v. Robinson, 503 F.3d 522, 528

(6th Cir. 2007). A sentence may be found to be procedurally and substantively unreasonable

where it appears that the district court failed to consider the relevant sentencing factors. United

States v. Conatser, 514 F.3d 508, 519-20 (6th Cir. 2008). Here, Lucas argues that the district

court could have continued her supervised release, or imposed a sentence of home confinement

or a shorter sentence, but instead imposed a sentence within the guideline range without

consideration of the other sentencing factors. The sentencing hearing transcript, however, shows

that the district court explicitly addressed 18 U.S.C. § 3553(a)’s factors, including the serious

nature of the offense, Lucas’s underlying criminal history, and the need to promote respect for

the law, provide just punishment, provide deterrence, and protect the public. Therefore, the

record does not support the argument that the district court failed to consider the relevant

sentencing factors. A defendant’s desire for a more lenient sentence is insufficient to disturb the

district court’s judgment. United States v. Trejo-Martinez, 481 F.3d 409, 413 (6th Cir. 2007).

       Accordingly, we affirm the district court’s judgment.




                                               -2-